Citation Nr: 0317496	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urethritis, to 
include as secondary to Reiter's syndrome.

2.  Entitlement to service connection for spondylolysis of 
the lumbar spine, to include as secondary to Reiter's 
syndrome.

3.  Entitlement to service connection for fibromyalgia, to 
include as secondary to Reiter's syndrome.

4.  Entitlement to service connection for a disability 
manifested by fatigue with nausea and vomiting as secondary 
to Reiter's syndrome.

5.  Entitlement to service connection for a seizure disorder 
as secondary to Reiter's syndrome.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  He was placed on the Temporary Disability 
Retired List in January 1978 and discharged from service in 
January 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2000 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that an unappealed RO rating decision in June 
1993 denied entitlement to service connection on a direct 
basis for a seizure disorder and a stomach disorder.  The 
claims currently on appeal include claims that a seizure 
disorder and a disability manifested by nausea and vomiting 
are secondary to service connected Reiter's syndrome.

In May 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2002.  

By a decision dated June 27, 2002, the Board denied the 
veteran's service connection claims except his claim for 
service connection for fibromyalgia which was to be the 
subject of a later decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision of June 27, 2002, and remanded 
the matter for further proceedings, to include fulfilling 
VA's duty to notify the veteran under the provisions of the 
Veterans Claims Assistance Act of 2000.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In a letter dated April 24, 2003, the Board notified the 
veteran in specific terms of the evidence which would be 
needed to substantiate his claims and that he was expected to 
obtain and submit the evidence needed to substantiate his 
claim.  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.



Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

2.  The RO should allow the veteran the 
period of time provided by law for a 
response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




